Citation Nr: 1616577	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of sling palsy, left upper extremity.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) of appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In June 2013, the Board remanded this case for further development.  In November 2015, the Board remanded this case for further development and compliance with the prior remand.  The record now reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

A July 2015 rating decision denied service connection for prostate cancer.  In February 2016, the Veteran filed a notice of disagreement.


FINDING OF FACT

Sling palsy of the left upper extremity did not have its onset in active service or for many years thereafter, and it is not related to such service.


CONCLUSION OF LAW

The criteria for service connection for sling palsy of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in May 2008.
 
VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

The Board notes that service clinical records from August 1972 to September 1972, the time frame during which the Veteran claims his left arm was injured, are unavailable.  Where a Veteran's service treatment records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In January and February 2010 letters, the RO advised the Veteran that there were no records at the Marine Corps Recruit Depot and requested that he send any records in his possession.  The RO also advised him that he can submit other forms of evidence, including statements from military personnel, buddy statements, and letters written during service.  In response, the Veteran submitted statements from his brother and a neighbor.  In a December 2010 statement, the Veteran stated that he had exhausted all efforts to obtain his service treatment and personnel records to document the injury to his left arm and the 40-day period of leave for recuperation.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The analysis herein has been undertaken with this heightened duty in mind.

VA provided the Veteran with an examination in August 2013 to ascertain the nature and etiology of his sling palsy.  Finding the opinion in that examination report to be inadequate, the Board requested an addendum opinion, which was obtained in December 2015.  The examiner reviewed the Veteran's claims folder and provided an opinion that was substantially responsive to the Board's request.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file including the lay statements of record.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

On a December 2007 claim for benefits, the Veteran alleged that he had been hospitalized for sling palsy of the left arm and hand while stationed at Camp Lejeune and has experienced tingling in the arm and hand since service, and has recently developed numbness.  

The service treatment records do not show any complaints of sling palsy of the left upper extremity such as pain, numbness, or tingling.  They do not show any related findings or diagnoses.  They do not show any treatment, to include hospitalization or recommendation of leave.  

The service personnel records contain an October 1972 record indicating that the Veteran would be on emergency leave for about 15 days due to the illness of his father who is expected to pass.  The record notes that the leave expires on October 27, 1972.

A March 2000 VA medical record notes complaints of intermittent numbness in the hands since January 2000 and a diagnosis of carpal tunnel syndrome by history.  The record also indicates that the Veteran was working in plumbing and heating.

The Veteran underwent motor and sensory nerve conduction studies (NCS) in May 2000.  The impression was mild bilateral median neuropathy at the wrist (carpal tunnel syndrome), left worse than right, and a very mild right ulnar neuropathy across the elbow (cubital tunnel syndrome). 

In December 2007, the Veteran underwent an electromyogram (EMG) and NCS on the left upper extremity.  The impression was left ulnar mononeuropathy just distal to the elbow, and no evidence of myopathy or generalized peripheral neuropathy.  

In a September 2008 statement, the Veteran specified that he had been hospitalized in 1972 while going through boot camp at the Marine Corps Recruit Depot in San Diego, California, and sent home because his father was ill and there was nothing that could be done for the sling palsy but to rest the arm.  

In a May 2009 statement, the Veteran stated that while on the gun range the drill instructor made them wear the rifle sling on their arms too tightly and for too long.

January and February 2010 statements from the Veteran's brother and a neighbor indicate that they recall the Veteran coming home from boot camp in September or October 1972 and complaining of numbness in his upper left arm.

In a December 2010 statement, the Veteran stated that while he has been unable to obtain any service treatment or personnel records to document his injury and 40-day period of leave for recuperation, the service records still indicate that he was on leave for 40 days during September and October 1972.  He noted that he finished boot camp in January 1973, or four months after entering service which is much longer than usual, noting that a friend finished boot camp in one and a half months.  He noted that his record of immunizations shows that they stopped in August 1972 and resumed in October 1972.  He also indicated that he got married in October 1972 while on leave to visit his ill father and recuperate from his sling palsy.

In an August 2013 VA examination report, the examiner opined that the Veteran's ulnar neuropathy of the left upper extremity is less likely than not due to or the result of military service.  The examiner explained that a literature review shows evidence of radial nerve injuries secondary to rifle carrying, which is what was claimed in this case, and anterior interosseous injuries secondary to wearing a shoulder sling for a shoulder dislocation, which is not what was claimed in this case, but not ulnar neuropathies, which is the only left upper extremity condition documented by EMG in this case.  

As the Board found that the examiner's opinion may not have been based on an accurate reading of the May 2000 EMG, and the examiner did not address the lay statements of record, the Board requested an addendum opinion.  

In a December 2015 addendum opinion, the examiner noted that the May 2000 EMG showed an unrelated bilateral carpal tunnel syndrome and the December 2007 EMG showed a left ulnar neuropathy, more than 30 years after discharge from service.  The examiner noted that there was no evidence of left ulnar neuropathy in the service treatment records.  The examiner noted that the lay statements merely constitute hearsay evidence which was supplied in 2010, more than 25 years after the Veteran's discharge from service, and do not overcome the evidence of the service treatment records.  The examiner noted that a review of the medical literature did not support the Veteran's contention concerning an ulnar neuropathy related to military service pertaining to the mechanism claimed by the Veteran.

Given the above, the Board finds that the Veteran's ulnar neuropathy of the left upper extremity, claimed as sling palsy, did not have its onset in active service or for many years thereafter.  There is no indication of the disability in service.  The first possible indication of the disability is in a March 2000 VA medical record showing complaints of intermittent numbness in the hands since January 2000.  That record dates the onset of the disability to over 25 years after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, as the history regarding the onset of symptoms provided at that time was made during the receipt of medical care, the Board finds it to be of great probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The first clear documentation of the disability is in a December 2007 EMG, 30 years after discharge from service.  

The Board notes the Veteran's assertions that the service records indicate that he was on leave for 40 days during September and October 1972.  With respect to his assertion that he did not finish boot camp until four months after entering service, while a friend finished boot camp in one and a half months, the Board observes that historically Marine Corps boot camp has been about 12 weeks, or three months, and may not begin immediately upon entry.  The Veteran's 15-day period of emergency leave due to the illness of his father also accounts for some extra time and adds up to the four months.  With respect to his assertion that the gap in his immunizations between August 1972 and October 1972 indicates a period of leave, the Board notes that there is also a gap between October 1972 and July 1973, although he does not assert that he was on leave during that time.  In that regard, the Board observes that immunizations are generally spread out over time.  While his certificate of marriage shows that he was married in October 1972 in his home state, the Board observes that the date of the marriage falls during the 15-day period of emergency leave that is documented in the service personnel records.  There is no evidence of a 40-day period of leave as alleged by the Veteran.  Moreover, there is no evidence of any period of leave for the alleged injury that gave rise to the sling palsy.

The Board also finds that the Veteran's sling palsy is not related to active service.  A VA examiner has opined that the disability is not related to active service.  Most notably, the examiner observed that the medical literature does not support the development of ulnar neuropathy from the Veteran's alleged mechanism of injury related to the rifle sling.  As the examiner's opinion was based on a review of the claims folder as well as a review of the current medical literature, the Board finds the examiner's opinion to be of great probative value.  Hayes, 9 Vet. App. 67.  That is the only competent medical opinion of record and, unfortunately, it is against the claim.

The Board notes that a lay person is competent to give evidence about observable symptoms such as tingling.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous symptoms of sling palsy since active service, he is not found to be credible.  There is no indication that he complained of sling palsy at his separation examination and evaluation at that time revealed normal upper extremities.  There is also no medical evidence of the disability after discharge until March 2000, over 25 years after separation from service.  The Veteran's statement of having had symptoms since January 2000 made during the receipt of medical care at that time contradicts his current assertions of having had symptoms since service.  With respect to the statements made by his brother and neighbor, the Board notes that they too are outweighed by the Veteran's statement of having had symptoms since January 2000 made during the receipt of medical care in March 2000.  Lastly, if the Veteran had experienced problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in December 2007.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate his disability to active service.

In conclusion, service connection for sling palsy of the left upper extremity is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

A July 2015 rating decision denied service connection for prostate cancer and the Veteran filed a timely notice of disagreement in February 2016.  While the Board notes that the AOJ has acknowledged the Veteran's notice of disagreement, the Board is required to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for prostate cancer.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


